
	
		I
		111th CONGRESS
		2d Session
		H. R. 6188
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Walz (for himself
			 and Mr. Boozman) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to make certain
		  improvements in the laws relating to default procedures for loans guaranteed by
		  the Department of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Homelessness Prevention and
			 Early Warning Act of 2010.
		2.Department of
			 Veterans Affairs notice and response requirements for defaults in payments of
			 loans guaranteed by the Department
			(a)In
			 generalParagraph (4) of
			 subsection (a) of section 3732(a)(4)(A) of title 38, United States Code, is
			 amended—
				(1)in the matter
			 preceding clause (i), by inserting after this subsection the
			 following: and in no case later than seven business days after receiving
			 such notice; and
				(2)insert after
			 clause (ii) the following new clauses:
					
						(iii)notify a homelessness case manager of the
				Department of the default; and
						(iv)ensure that the case manager develops
				a plan to provide alternate housing for the veteran in the event that the
				veteran loses the veteran’s home.
						;
				and
				(b)Report to
			 CongressNot later than six
			 months after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to Congress a report on the Secretary’s plan for carrying
			 out subparagraph (A) of paragraph (4) of subsection (a) of section 3732 of
			 title 38, United States Code, as amended by subsection (a).
			(c)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date that is one year after the date of the enactment of this Act.
			
